Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 19-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiba (JP H07-63388) in view of Nifco (JP S48102466, submitted with the IDS of 10/1/2019).
Regarding claim 19, Toshiba discloses a fan device for being inserted without pressure in an opening of a wall, the wall having a wall front side and a wall rear side, the opening connecting the wall front side and the wall rear side, the fan device comprising:
a fan front side (on the side of 20) proximal to the wall front side (11); 
a locking element (e.g., 24, 25, etc.) for fastening the fan device in the opening of the wall;
wherein the locking element is displaceable in a mounting direction from the wall front side to the wall rear side (towards the top, as shown in FIGS 3a-3e); 
wherein the locking element is mounted to be actuatable from the fan front side (a user can grasp part 24 from the front side of the wall);
wherein the locking element comprises a tongue (24) and a detent hook (25) adjoined to a distal end of the tongue and which detent hook has a rear surface that abuts the rear side of the wall, the tongue (24) being formed straight with a longitudinal axis (it is straight as shown in  FIGS 2 and 3c, at least to a similar extent as that disclosed by Applicant) and being linearly displaceable in opposition to the mounting direction (as shown in the progression from FIG 3d to 3e; alternatively this capability is met in that the tongue is displaceable further up from the position FIG 3d and then back down to the position of FIG 3d, or further up from the position of 3b and then back down 
wherein a guide device (21) is provided in the form of a recess in the fan device (a recess is generally understood as a small space created by building part of a wall back farther than the rest; and Toshiba’s member 21 is merely a part of wall 14 built farther back than the rest of wall 14, which creates the space that the locking slides through) and in which the locking element is able to move in a sliding manner (see the progression of FIGS 3a-e)

Toshiba does not disclose the detent hook to be a wedge which has a rear surface for abutting the wall rear side, the rear surface being substantially perpendicular to the longitudinal axis of the tongue.  Nifco teaches that it was known in the art at the time of invention to form a similar detent hook in the shape of a wedge (6, 6’) which has a rear surface (4) that is capable of abutting a wall rear side and that is substantially perpendicular to a longitudinal axis of a similar tongue (1a’).  To create a stronger detent, it would have been obvious to form Toshiba’s detent hook (i.e., part 25, at the top of member 24) in the shape of a wedge adjoined to the distal end of the tongue with a rear surface which is capable of abutting a wall rear side and which surface is substantially perpendicular to the longitudinal axis, as claimed by Applicant and taught by Nifco.
Regarding claim 20, Toshiba discloses the fan device of claim 19,
further comprising a housing (14);
wherein the locking element is movable to the housing and is manually displaceable from a mounting position (FIG 3a-3c) into a fixing position (FIG 3e), the locking element being in the fixing position when the fan device fixed onto the wall (FIG 3e), the locking device being in the mounting position when the fan device is inserted in the opening of the wall (FIG 3a-3c).

Regarding claim 21, Toshiba in view of Nifco renders obvious the fan device of claim 20,
wherein in the fixing position the locking element engages the rear side of the wall (Toshiaba teaches this, as does Nifco).


further comprising a housing (14);
wherein the locking element is disposed through the housing, the locking element being displaceable relative to the housing (see FIGS 3a-3e).

Regarding claim 23, Toshiba discloses the fan device of claim 19,
wherein the locking element is disposed in an inner edge region of the fan device (in the region of the edge between 14 and 15).

Regarding claim 24, Toshiba discloses the fan device of claim 19,
wherein the locking element is disposed in a side region of the fan carrier (on the side of 14, as shown in FIGS 3).

Regarding claim 25, Toshiba discloses the fan device of claim 19,
wherein the locking element is stepless for locking the fan device to a plurality of thicknesses of the wall (there are no steps disclosed in the embodiment of FIG 2 and it is capable of locking the fan to different wall thicknesses).

Regarding claim 26, Toshiba discloses the fan device of claim 19,
wherein the locking element comprises a plurality of latching positions for locking the fan device to a plurality of thicknesses of the wall (see the embodiment of FIGS 6 and 7).

Regarding claim 27, Toshiba discloses the fan device of claim 19,
further comprising a guide device (21, 23), the guide device determining a movement direction of the locking element.


wherein the locking element is displaceable in a locking direction (towards the bottom, as seen in FIG 3), the locking direction being opposite to the mounting direction (towards the top).

Regarding claim 29, Toshiba discloses the fan device of claim 19,
further comprising a fan carrier (14, 15, 16);
wherein the locking element is disposed in at least a corner of the fan carrier (between 14 and 15).

Response to Arguments
Applicant's arguments filed 4/15/21 have been fully considered but they are not persuasive. 
The manner in which Toshiba’s tongue is displaceable in opposition to the mounting direction is explained in detail in the rejection above.
Applicant appears to argue that the surface of Nifco’s member 4 does not abut the rear of the wall, but rather the corner of 4 does (Remarks, p. 6 lines 1-4).  In response, the translation merely says that member 4 “bites” member b, which taken in light of FIG 3, is not seen to imply that the surface of 4 does not contact member b, but rather to explain that surface 4 is a “biting” surface.  What is more, the claim language merely requires a wedge having “a rear surface for abutting a wall rear side”.  It is seen that the rear surface of Nifco’s element 4 is capable of abutting a rear side of a wall, for example as analogously shown in Nifco’s FIG 3 where surface 4 abuts member b.  
Applicant’s argument that Nifco discloses a plate b instead of a wall as claimed is seen as an argument against the references individually, where one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Toshiba discloses the rear side of a wall, and as applied to Toshiba, Nifco’s rear surface of the wedge would contact the rear side of Toshiba’s wall.  (What is more, the claim merely requires an ability of rear surface of the wedge to abut the rear side of a wall.)
 Applicant’s argument that Nifco does not disclose a locking element that can move in a sliding manner is also seen as an argument against the references individually, where one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Toshiba discloses the locking element which can move in a sliding manner.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
7/6/21